Title: To Alexander Hamilton from Stephen Girard, [10 July 1793]
From: Girard, Stephen
To: Hamilton, Alexander



Philada. [July 10, 1793]
Sir

Having received Notice from Mr Clement Biddle notary Public, that four Bills of Exchange on Mr Delaforest particularised at foot were unpaid and delivr’d to him for Protest from Bank of the United States I have apply’d to Mr Genet who has refered me to You for payment. As I have been told that you Could not pay those bills before the 3d of September next I beg as a particular favour that You Will accept them to be paid at any period which you will think Reasonable.
I am Respectfully


No. 351
one Bill dated cape francois 14 Novr 92 payt. at 6 Mo.



Sight for

566 
Dolls.



352
one ditto
Same date & sight
566




365
One ditto
27 novr do.
1200




366
One ditto
ditto ditto
1234
⁹⁰⁄₁₀₀






3566
⁹⁰⁄₁₀₀
Dr.



P S The above four Bills were presented to Mr. Delaforest the 31 Decemr 1792.

